per curiam:
Plaintiff sues for amounts she says she was denied under Part B of Medicare.* Defendant moves to dismiss on the authority of United States v. Erika, 456 U.S. 201 (1982). Insofar as plaintiffs monetary claim against the United States is concerned, the case is squarely governed by our previous holdings granting defendant’s motions to dismiss. See, e.g., Regents of the University of Colorado v. United States, ante at 914; Drennan v. United States, ante *971at 916; Babcock Artificial Kidney Center, Inc.v. United States, ante at 968, and the decisions cited therein. As for plaintiffs request that the case be re-transferred to the United States District Court in Oregon, that part of the case is controlled by Berton Siegel D.O., Ltd.v. United States, ante at 895.
Accordingly, defendant’s motion to dismiss is granted and the petition is dismissed, it is so ordered.

 This purports to be a class action, but in view of our disposition we need not consider that assertion.